NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                  Argued May 13, 2011
                                 Decided August 12, 2011

                                          Before

                           RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No.  11‐1019

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Western District of
                                                   Wisconsin.
      v.
                                                   No. 10‐CR‐107‐bbc‐2
DARREN RICHARDSON,
    Defendant‐Appellant.                           Barbara B. Crabb,
                                                   Judge.

                                        O R D E R

       On March 13, 2010, Darren Richardson and a teenage male accomplice robbed
Grampa’s Gun Shop in Madison, Wisconsin.  After entering the store, Richardson and his
accomplice physically forced the owner into a bathroom, restrained him with duct tape and
threatened to harm him if he attempted to escape.  The duo took 34 firearms from the store
and fled in a getaway car driven by Daniel Barlow, a convicted felon and co‐conspirator. 
Once away from the scene of the crime, Richardson gave four of the stolen firearms to
Barlow and six to the teenage accomplice, keeping the remainder for himself.
No. 11‐1019                                                                                            Page 2

        Video taken by surveillance cameras led to the identification of the getaway car and,
eventually, the arrests of Barlow and Richardson.  After Richardson was indicted in the United
States  District  Court  for  the  Western  District  of  Wisconsin  for  violating  18  U.S.C.  §  922(u)
(prohibiting theft of a firearm from a licenced firearm dealer), he confessed his role in  the
robbery to the police.  He pleaded guilty to the § 922(u) charge and, on December 28, 2010,
appeared before Judge Crabb for sentencing.

        The  Presentence  Report  (PSR)  prepared  for  Richardson’s  sentencing  stated  that
Richardson “engaged in the trafficking of firearms” and recommended that he receive a four‐
level enhancement in accordance with U.S.S.G. § 2K2.1(b)(5).  Richardson objected to the PSR’s
recommendation,  arguing  that  the  government  had  not  established  that  he  had  sold  the
firearms he retained after the robbery and that the actions he confessed to performing did not
qualify for the enhancement. The district court rejected Richardson’s arguments, finding that
he was eligible for the enhancement because he distributed four guns to Barlow, who could not
legally possess firearms.  The court proceeded to calculate his advisory guideline range at 37‐46
months and sentenced him to 46 months imprisonment.  Richardson appeals from the district
court’s  sentence,  arguing  that  the  court’s  decision  to  apply  the  §  2K2.1(b)(5)  sentence
enhancement was erroneous.  

      Application  Note  13  to  U.S.S.G.  §  2K2.1  sets  forth  a  two‐part  test  that  determines
whether the (b)(5) sentence enhancement applies to a defendant.  In relevant part, it states,

        Subsection  (b)(5)  applies  .  .  .  if  the  defendant–(i)  transported,  transferred,  or
        otherwise disposed of two or more firearms to another individual . . . ; and (ii)
        knew or had reason to believe that such conduct would result in the transport,
        transfer, or disposal of a firearm to an individual–(I) whose possession or receipt
        of the firearm would be unlawful; or (II) who intended to use or dispose of the
        firearm unlawfully.

U.S.S.G. § 2K2.1, Application Note 13.

        The district court did not err when it found that Richardson “transported, transferred,
or otherwise disposed of two or more firearms to another individual.”  Richardson admitted
that he was in possession of the stolen guns after the robbery and that he handed several of the
guns over to his co‐conspirators.  While it seems unlikely that the distribution of guns among
co‐conspirators following the robbery of a gun store is what the drafters of the Sentencing
Guidelines had in mind when creating § 2K2.1(b)(5), Richardson’s actions, on their face, satisfy 
the first prong of the Application Note’s test.

      It  appears,  however,  that  the  district  court  erred  when  it  found  that  Richardson’s
behavior  satisfied  the  second  element  of  the  Application  Note’s  test.    When  making  this
No. 11‐1019                                                                                     Page 3

finding, the court stated: “[The guns] were given to Mr. Barlow.  Mr. Barlow was not a person
who was legally able to possess a gun.  That meets the requirements.”  The court’s statement
was erroneous because the Application Note clearly states that the enhancement applies only
when  a  defendant  actually  knew  or  had  reason  to  believe  that  it  would  be  illegal  for  the
recipient to possess the gun.  The court erred by focusing on whether Barlow could legally
possess a gun and failing to address the relevant issue – whether Richardson knew (or should
have known) that Barlow was a convicted felon who could not legally possess a gun.* 

        An incorrect application of the guidelines requires resentencing.  United States v. Hines,
449 F.3d 808, 816 (7th Cir. 2006); United States v. Scott, 405 F.3d 615, 617 (7th Cir. 2005). When
 reconsidering whether Richardson’s conduct qualifies him for a § 2K2.1(b)(5) sentence
enhancement, the district court must determine whether a preponderance of the evidence
established that the defendant knew or should have known, at the time he distributed the
guns, that they would be used or disposed of illegally.  See, e.g., United States v. Gilmore, 60
F.3d 392, 394 (7th Cir. 1995); United States v. Rogers, 46 F.3d 31, 32‐33 (7th Cir. 1995); United
States v. Green, 360 Fed. Appx. 521, 525 (5th Cir. 2010); United States v. Marceau, 554 F.3d 24,
32 (1st Cir. 2009); United States v. Cutler, 36 F.3d 406 (4th Cir. 1994).  Because the parties did
not contest what Richardson should have known when distributing the guns in the initial
sentencing hearing, the court may receive new evidence relevant to this issue on remand. 
United States v. Hagenow, 487 F.3d 539, 542 (7th Cir. 2007) (citing United States v. Sumner, 325
F.3d 884, 888 (7th Cir. 2003)).  Further, when deciding whether the evidence before it is
sufficient to justify applying the sentence enhancement, the district court is entitled to draw
“common‐sense inferences” from the circumstances surrounding the crime.  See, e.g., United
States v. Juarez, 626 F.3d 246, 256 (5th Cir. 2010); Gilmore, 60 F.3d at 394.

       For the reasons stated above, the sentence imposed by the district court is
VACATED and this matter is REMANDED for further proceedings consistent with this
order.




        *
       On appeal, the government has conceded that there was no evidence that
Richardson knew or should have known that Barlow could not legally possess a gun.